Title: From Thomas Jefferson to William Short, 8 September 1823
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
Sep. 8. 23.
Your favor of July 28. from Avon came to hand on the 10th of August and I have delayed answering it on the presumption of your continued absence. but the approach of the season of frost in that region has probably, before this time, turned you about to the South. I readily concieve that, by the time of your return to Philadelphia, you will have had travelling enough for the present, and therefore acquiesce in your proposition to give us the next season. your own convenience is a sufficient reason. and an auxiliary one is that we shall then have more for you to see and approve. by that time our Rotunda (the walls of which will be finished this month) will have recieved it’s roof, and will shew itself externally to some advantage. it’s columns only will be wanting, as they must await their Capitals from Italy. we have just recieved from thence, and are now putting up the marble capitels of the buildings we have already erected, which compleats our whole system, except the Rotunda and it’s adjacent Gymnasia. all are now ready to recieve their occupants; and should the legislature, at their next session, liberate our funds, as is hoped, we shall ask but one year more to procure our Professors, for most of whom we must go to Europe. in your substitution of Monticello instead of your annual visit to Black rock, I will engage you equal health, and a more genial and pleasant climate. but instead of the flitting, flurting and gay assemblage of that place, you must be contented with plain and sober family and neighborly society, with the assurance that you shall hear no wrangling about the next President, altho’ the excitement on that subject will then be at it’s achmé. numerous have been the attempts to entangle me in that imbroglio; but, at the age of 80. I seek quiet and abjure contention. I read but a single newspaper, Ritchie’s Enquirer, the best that is published, or ever has been published in America. you should read it also to keep yourself au fait of your own state; for we still claim you as belonging to us. a city life offers you indeed more means of dissipating time, but more frequent also, and more painful objects of vice and wretchedness. New York, for example, like London, seems to be a Cloacina of all the depravities of human nature. Philadelphia doubtless has it’s share. here on the contrary crime is scarcely heard of, breaches of order rare, and our societies, if not refined, are rational moral and affectionate at least. our only blot is becoming less offensive by the great improvement in the condition and civilization of that race, who can now more advantageously compare their situation with that of the laborers of Europe. still it is a hideous blot, as well from the heteromorph peculiarities of the race, as that, with them, physical compulsion to action must be substituted for the moral necessity which constrains the free laborer to work equally hard. we feel & deplore it morally and politically, and we look, without entire despair to some redeeming means not yet specifically foreseen. I am happy in believing that the conviction of the necessity of removing this evil gains ground with time. their emigration to the Westward lightens the difficulty of dividing it and renders it more practicable on the whole. and the neighborhood of a government of their colour promises a more accessible asylum than that from whence they came.  ever and affectionately yours.Th: Jefferson